PER CURIAM:
Larry L. Stewart appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) action as not cognizable under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Stewart v. Bryant, No. CA-04-606-1 (E.D. Va. June 7, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED